I concur in the opinion of Mr. Justice MOFFAT because of the reason given by the CHIEF JUSTICE in his concurring opinion and with the following additional reservations.
I do not think that the rule that the testimony of a witness is no stronger than is shown by the cross-examination applies in the case where cross and direct examination are practically reversed. Where it becomes apparent that a witness, while not hostile, is very reluctant to testify against a friend or one of his own profession, or is desirous of aiding *Page 140 
him as far as possible by "going easy," or makes his answers all comport with a protective motive in the realm where opinions might differ, or gives him every benefit of the doubt in testifying that such conduct "might be good practice" or testifies with apparent mental reservations and simply awaits the cross-examination to emphasize this protective motive, I do not see that the rule applies.
It is not the duty or right of this court to appraise the evidence except to determine whether there is any substantial evidence to support the verdict or findings. If the opinions of the doctors who testified, as to the defendants' conduct that it was in conformity with the usual skillful practice under the conditions of this case in their community, appear to the layman to put that practice in that community on too low a level, the judicial finding of that fact must rest with the jury and not with this court. If the opinion means to hold by implication or otherwise that all negligence based on conduct of a doctor in an obstetric case must be proved by expert medical testimony, I do not agree.